 In the Matter of THE SANTAFE TRAILTRANSPORTATION COMPANY,'EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, LOCALS47 AND 745,PETITIONERCaseNo. 16-RC-60.-Decided January 13,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.A motion to dismiss the petition was made by thethe Employer and was referred to the Board for decision.For reasonshereinafter stated, the motion is denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel, consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.The question concerning representation :The National Association of Motorized Common Carrier TruckLine Employees, Independent, hereinafter called National, enteredinto a contract with Johnson Motor Lines in March 1945.At that timeJohnson was operating a trucking business over routes later purchasedby the Employer.The contract provided for recognition of Nationalas the sole bargaining agent for the employees of Johnson as well as forwages, hours, and working conditions and was for a period of 2 yearswith provision for automatic renewal in the absence of 30 days' priorIThe name of the Employer appears as amended at the hearing.*Houston, Reynolds,and Murdock.81 N. L. R. B., No. 20.132 THE SANTA FE TRAIL TRANSPORTATION COMPANY133notice.In November 1946, a charge of unfair labor practices includ-ing domination of National was filed against a number of truckingfirms.One of the respondent trucking firms in that case was JohnsonMotor Lines ; the Employer, however, was not a party to that case. InMarch 1947, while the unfair labor practice case was still pending, thecontract between Johnson and National was renewed. In June 1947,the sale of Johnson's operating rights to the Employer, which had beenpending for some time, was approved by the Interstate CommerceCommission.The Employer, however, did not begin operations untilNovember 1, 1947, due to delay in obtaining operating authority fromthe Texas Railroad Commission.On October 16, 1947, National andthe Employer made an oral contract, which was reduced to writing onOctober 20, continuing in force the contract between National andJohnson.At the time this contract was consummated, the Employerwas recruiting, but no employees had been actually hired and, as pre-viously noted, operations had not begun.No election was held andno check was made by the Employer of National's claim to represent amajority of the personnel to be employed.Approximately 50 percentof the employees eventually hired were ex-Johnson men.The contractthat was signed between National and Employer was identical to thosein effect with that union and the other employers named in the unfairlabor practice case.In the latter part of September 1947, Petitioner approached repre-sentatives of the Employer on the subject of recognition as thebargaining agent for employees to be hired for the routes purchasedfrom Johnson.The Petitioner was informed, at that time, thatrecognition would be dependent upon a successful showing of a ma-jority in a card check, and no mention was made of the proposedcontract with National.Petitioner commenced organization amongEmployer's men late in 1947 and in the latter part of January, or earlyFebruary 1948, requested recognition of the Employer.At this time,Employer stated that it had a contract with National and refused torecognize Petitioner?The petition herein was then filed.Following the issuance of a Trial Examiner's Intermediate Reportin June 1947, in which report Johnson and the other respondents inthe complaint case were found to have dominated National, the Board,on May 25, 1948, issued a Decision and Order upholding the findingof the Trial Examiner, ordering National disestablished as the repre-2We find no merit in the Employer's contention that, due to the absence of its solelabor representative from this conference,there was no actual declination to recognizethe Petitioner.SeeMatter of Advance Pattern Company,80 N. L.R. B. 29.We alsofind that the Petitioner's failure to list National as the currently recognized bargainingagent in the petition was not, in the circumstances,a material defect.Matter of Craw-ford Steel FoundryCo., 58 N. L.It.B. 428. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of employees of the respondent trucking firms, and requiringits contracts with those employers abrogated.3At the hearing and in its brief, the Employer contends that its con-tractwith National bars these proceedings.Without consideringeither the question whether the Employer is bound, by the Board'sorder in the complaint case, as a successor to Johnson ,4 or the domi-nated status of National, we find that the contract between the Em-ployer and National does not preclude the granting of an electionherein.The agreement with National was negotiated and signed ata time when the Employer was processing the applications of em-ployees, but had not yet hired any personnel.The operation of thetrucking routes did not commence untilsome timelater.Under thesecircumstances, the contract cannot bind the employees in the unitpetitioned for, or bar a representation election.5We find that a questionaffecting commerce existsconcerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find, in substantial accord with the agreement of the parties,that all truck drivers in the Employer's Texas operations, includingline drivers and city pick-up and delivery, but excluding dock men,helpers, office and clerical employees and all supervisors within themeaningof the amended Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.5.The determination of representatives :In view of our findings and order in theRed Arrow Freight Linescase,supra,we shall not place National on the ballot in the electionto be held in this case, for it is clear that National is not a bona fidelabor organization, capable of serving employees as a genuine collectivebargaining representative.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election byMatter of Red Arrow Freight Lines,Inc, et al,77 N. L R B 859.4The Employerargues thequestionof its "successorship" to Johnson extensively inits brief, in the apparentbelief thatthismatter is conclusive as to the contract barquestion.On the contrary,we make no ruling astowhetheror not Employer is asuccessor to Johnsonwithin themeaning of the order in theRed Arrow Freight Linescase,supra.s SeeMatter of Champion Motors Company,72 N. L.R B. 436;Matter of NationalFireproofingCorporation,69 N. L.R. B. 873.6 SeeRochester and Pittsburgh Coal Company,56 N. L. R. B 1760 andcases citedtherein;and compareBaltimore Transit Company etal,59 N L. It. B 159. THE SANTA FE TRAIL TRANSPORTATION COMPANY135secret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelationsBoard Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL, Locals 47 and 745.